 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (the “Agreement”), dated as of
June 2, 2014 (the “Effective Date”), is by and between WORLD SURVEILLANCE GROUP
INC. (the “Company”) and GLENN D. ESTRELLA (the “Executive”).
 
Introduction
 
WHEREAS, the Company and Executive entered into an Employment Agreement dated
June 23, 2010, an Amended and Restated Employment Agreement dated December 27,
2010, and an Amended and Restated Employment Agreement dated July 30, 2013 (the
“Prior Agreements”);
 
WHEREAS, the Company and Executive want to hereby amend and restate in full the
the Executive’s employment agreement and the Company desires to retain the
services of the Executive pursuant to the terms and conditions set forth herein
and the Executive wishes to be employed by the Company on such terms and
conditions.
 
The Company desires to retain the services of the Executive pursuant to the
terms and conditions set forth herein and the Executive wishes to be employed by
the Company on such terms and conditions.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1.   Employment.  Pursuant to the terms and conditions herein, the Company shall
employ the Executive from the Effective Date until terminated as provided
herein.
 
2.   Duties.  The Executive will initially serve as the President and Chief
Executive Officer of the Company and shall have such duties of an executive
nature as the Board of Directors of the Company (the “Board”) shall determine
from time to time.  The Executive will also serve as a member of the Company’s
Board of Directors and in such positions with the Company’s subsidiaries as the
Board shall determine from time to time.  The Executive will be based in the
Company’s offices in Kennedy Space Center, Florida.
 
3.   Part Time; Best Efforts.  The Executive shall use the Executive’s best
efforts to promote the interests of the Company and its affiliated companies and
shall devote the majority of Executive’s business time and efforts to the
Company’s business and affairs. Executive may also serve as a consultant to or
serve on other boards of directors, with the approval of the Board, or engage in
religious, charitable or other community activities as long as such services and
activities do not materially interfere with the Executive’s performance of the
Executive’s duties to the Company as provided in this Agreement.
 
4.   Compensation and Benefits.  During the term of Executive’s employment with
the Company under this Agreement, the Executive shall be entitled to
compensation and benefits as follows:
 
 
 
 
4076652
 

--------------------------------------------------------------------------------

 
 
(a)  Base Salary.  The Executive will receive a salary at the rate of $110,000
annually (the “Base Salary”), payable in accordance with the Company’s normal
payroll practices and subject to applicable taxes and withholding. The
Executive’s Base Salary may from time to time be increased, but not decreased,
by the Board.  The Executive may at any time elect to take a portion of the
amounts owed as Base Salary as common stock, par value $0.00001 per share, of
the Company (the “Common Stock”).
 
(b)  Bonus.  The Executive will be eligible for an annual bonus for each fiscal
year at the discretion of the Board (the “Bonus”).  The Bonus for a particular
fiscal year will be payable within 75 days of the end of such fiscal year.  The
payment of any Bonus shall be prorated for any partial fiscal year during the
term of this Agreement.  The Board shall determine in good faith the amount of
the Bonus, and such determination shall be binding and conclusive on the
Executive.
 
(c)  Intentionally Omitted.
 
(d)  Stock Options.  It is anticipated that, based on performance and at the
discretion of the Board, additional option grants may be made approximately
annually.
 
(e)  Benefits.  In addition to the Base Salary and any Bonus, the Executive
shall be entitled to receive fringe benefits that are generally available to the
Company’s executive employees in accordance with the then existing terms and
conditions of the Company’s policies.
 
(f)  Vacation.  The Executive shall be entitled to ten (10) business days of
paid vacation per fiscal year in accordance with the Company’s vacation
policies.
 
(g)  Business Expenses.  The Company shall reimburse the Executive for all
reasonable expenses incurred by the Executive in the ordinary course of business
on behalf of the Company, subject to the presentation of appropriate
documentation.
 
(h)  Cell Phone.  The Company shall reimburse the Executive for all reasonable
expenses for the use of a cell phone in connection with the Executive’s
employment with the Company.
 
(i)  Withholding.  The Company will withhold from compensation payable to the
Executive all applicable federal, state and local withholding taxes.
 
(j)  Directors and Officers Insurance; Indemnity.  The Company does not
currently have Directors and Officers Liability Insurance, but the Company
hereby agrees to purchase such insurance to cover all officers and directors
when commercially practicable.  To the fullest extent permitted by law, the
Company will indemnify the Executive against, and will hold the Executive
harmless from, and pay any expenses (including without limitation, all legal
fees and court costs), judgments, fines, penalties, settlements, damages and
other amounts arising out of or in connection with any act or omission of the
Executive performed or made in good faith on behalf of the Company, regardless
of negligence.  The foregoing provisions will survive termination of Executive’s
employment with the Company for any reason whatsoever and regardless of fault.
 
 
 
4076652
2

--------------------------------------------------------------------------------

 
 
5.   Confidentiality; Intellectual Property.  The Executive agrees that during
the Executive’s employment with the Company, whether or not under this
Agreement, and thereafter:
 
(a)  The Executive will not at any time, directly or indirectly, disclose or
divulge any Confidential Information (as hereinafter defined), except as
required in connection with the performance of the Executive’s duties for the
Company, and except to the extent required by law (but only after the Executive
has provided the Company with reasonable notice and opportunity to take action
against any legally required disclosure).  As used herein, “Confidential
Information” means all trade secrets and all other information of a business,
financial, marketing, technical or other nature relating to the business of the
Company including, without limitation, any customer or vendor lists, prospective
customer names, financial statements and projections, know-how, pricing
policies, operational methods, methods of doing business, technical processes,
formulae, designs and design projects, inventions, computer hardware, software
programs, business plans and projects pertaining to the Company and including
any information of others that the Company has agreed to keep confidential;
provided, that Confidential Information shall not include any information that
has entered or enters the public domain through no fault of the Executive or any
information known to the Executive before the Effective Date.  For greater
certainty, Confidential Information shall not include any know-how concerning
the unmanned aerial vehicle business in general (as opposed to the Company)
acquired by the Executive prior to performing services for the Company.
 
(b)  The Executive shall make no use whatsoever, directly or indirectly, of any
Confidential Information at any time, except as required in connection with the
performance of the Executive’s duties for the Company.
 
(c)  Upon the Company’s request at any time and for any reason, the Executive
shall immediately deliver to the Company, or destroy if directed by the Company,
all materials (including all soft and hard copies) in the Executive’s possession
which contain or relate to Confidential Information.
 
(d)  All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Executive,
either alone or in conjunction with others, at any time or at any place during
the Executive’s employment with the Company, whether or not reduced to writing
or practice during such period of employment, which relate to the business in
which the Company is engaged shall be and hereby are the exclusive property of
the Company without any further compensation to the Executive.  In addition,
without limiting the generality of the prior sentence, all Developments which
are copyrightable work by the Executive are intended to be “work made for hire”
as defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company.
 
(e)  The Executive shall promptly disclose all Developments to the Company.  If
any Development is not the property of the Company by operation of law, this
Agreement or otherwise, the Executive will, and hereby does, assign to the
Company all right, title and interest in such Development, without further
consideration, and will assist the Company and its nominees in every way, at the
Company’s expense, to secure, maintain and defend the Company’s rights in such
Development.  The Executive shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the USA or
any foreign country which the Company desires to file and relates to any
Development.  The Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as such Executive’s agent
and attorney-in-fact (which designation and appointment shall be deemed coupled
with an interest and shall survive the Executive’s death or incapacity), to act
for and in the Executive’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Executive.
 
 
4076652
3

--------------------------------------------------------------------------------

 
 
(f)  Attached hereto as Exhibit A is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how,
secrets or intellectual property rights or any interest therein made by the
Executive prior to the Executive performing services for the Company
(collectively, the “Prior Inventions”) which (i) the Executive owns or has
interest therein, (ii) relate to the business of the Company and (iii) are not
assigned to the Company hereunder; or, if no such list is attached, Executive
represents that there are no such Prior Inventions.  If in the course of the
Executive performing services for the Company, the Executive incorporates into a
Company product, process or machine a Prior Invention owned by the Executive or
in which the Executive has an interest, the Company is hereby granted and shall
have a non-exclusive, royalty-free, irrevocable, perpetual, transferable,
worldwide license to make, have made, modify, use, sell and otherwise exploit
such Prior Invention as part of or in connection with such product, process or
machine and any and all enhancements and extensions thereof.
 
6.   Noncompetition; Nonsolicitation.  The Executive agrees that:
 
(a)  during the Executive’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period (as hereinafter
defined), the Executive will not, directly or indirectly, individually or as a
consultant to, or an employee, officer, director, manager, stockholder (except
as the owner of less than 1% of the stock of a publicly traded company),
partner, member or other owner or participant in any business entity other than
the Company, engage in or assist any other person or entity to engage in any
business which competes with any business in which the Company is then engaging
anywhere in the USA or the world where the Company does business.
 
(b)  during the Executive’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period, the Executive
will not, directly or indirectly, individually or as a consultant to, or an
employee, officer, director, manager, stockholder (except as the owner of less
than 1% of the stock of a publicly traded company), partner, member or other
owner or participant in any business entity, offer employment or any consulting
arrangement to, hire, or otherwise interfere with the business relationship of
the Company with, any person or entity who is, or was within the six month
period immediately prior thereto, employed by, associated with or a consultant
to the Company.
 
 
4076652
4

--------------------------------------------------------------------------------

 
 
(c)  during the Executive’s employment with the Company, whether or not under
this Agreement, and thereafter during the Noncompetition Period, the Executive
will not, directly or indirectly, individually or as a consultant to, or an
employee, officer, director, manager, stockholder (except as the owner of less
than 1% of the stock of a publicly traded company), partner, member or other
owner or participant in any business entity, solicit away from the Company or
endeavor to entice away from the Company, or otherwise interfere with the
business relationship of the Company with, any person or entity who is, or was
within the six month period immediately prior thereto, a customer, dealer,
distributor or client of, supplier, vendor or service provider to the Company.
 
(d)  As used herein, “Noncompetition Period” means 12 months from the date of
the termination of Executive’s employment with the Company, provided, however,
that such period shall only be 6 months if the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason.
 
(e)  Notwithstanding anything to the contrary herein, this Section 6 shall not
prevent the Executive from working for or consulting to on a part time basis
present or former subsidiaries of the Company or their affiliates.
 
7.   Remedies; Applicability to Affiliated Companies.  Without limiting the
remedies available to the Company, the Executive acknowledges that a breach of
any of the covenants contained in Sections 5 or 6 herein could result in
irreparable injury to the Company for which there might be no adequate remedy at
law, and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
injunction and a permanent injunction restraining the Executive from engaging in
any activities prohibited by Sections 5 or 6 herein or such other equitable
relief as may be required to enforce specifically any of the covenants of
Sections 5 or 6 herein.  The foregoing provisions and the provisions of Sections
5 and 6 herein shall survive the term of this Agreement and the termination of
the Executive’s employment with the Company, and shall continue thereafter in
full force and effect in accordance with their terms.  For purposes of Sections
5, 6 and 7 of this Agreement, the term “Company” shall include the Company, each
of its affiliated companies, subsidiaries and parent company, as applicable, and
their respective successors and assigns.
 
8.   Termination.
 
(a)  General.  The Executive’s employment with the Company may be terminated at
any time by the Company with Cause or without Cause (which in the case of a
termination without Cause shall be effective after at least thirty (30) days
prior written notice thereof from the Company to the Executive), or in the event
of the death or Disability of the Executive.  The Executive’s employment with
the Company may also be terminated by the Executive in accordance with the Good
Reason Process (hereinafter defined) or after at least thirty (30) days prior
written notice thereof from the Executive to the Company.  Upon receipt of such
notice, the Company may elect, in its discretion, to terminate the employment of
Executive at any time following such notice; provided however that in the event
the Company elects to terminate the Executive following notice, Executive’s Base
Salary and benefits including any vesting of equity shall continue to be paid
and accrued during the notice period.
 
 
4076652
5

--------------------------------------------------------------------------------

 
 
(b)  Definitions.  As used herein, the following terms shall have the following
meanings:


“Cause” means that the Executive has (i) willfully breached in any material
respect any fiduciary duty or legal or contractual obligation to the Company or
any of its affiliated companies, which breach in the case of a contractual
obligation to the Company, if curable, is not cured within thirty (30) days
after written notice to the Executive thereof, (ii) willfully failed to perform
satisfactorily the Executive’s material job duties, which failure, if curable,
is not cured within thirty (30) days after written notice to the Executive
thereof, (iii) engaged in gross negligence, willful misconduct, fraud,
embezzlement, or acts of dishonesty that has resulted in material injury to the
Company or any of its affiliated companies, or (iv) been convicted of or pleaded
nolo contendere to (A) any misdemeanor relating to the affairs of the Company or
any of its affiliated companies or (B) any felony.


“Disability” means illness (mental or physical), which results in the Executive
being unable to perform the Executive’s duties as an employee of the Company for
a period of three (3) consecutive months, or an aggregate of six (6) months in
any twelve (12) month period, as determined in the reasonable judgment of an
independent physician mutually agreed upon by the Executive, or his personal
representative (as the case may be), and the Company.  Nothing in this Section
8(b) shall be construed to waive the Executive’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. s.2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. s.12101
et seq.


“Good Reason” means that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:  (i) a material diminution in the Executive’s responsibilities,
authority or duties, (ii) any diminution in the Executive’s Base Salary, (iii) a
material change in the geographic location at which the Executive is required to
provide services to the Company (aside from work-related travel), or (iv) the
material breach of this Agreement by the Company (each a “Good Reason
Condition”).  Good Reason Process shall mean that (i)  the Executive notifies
the Company in writing of his belief in the occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition, (ii)  the
Company fails to fully cure the Good Reason Condition within 30 days following
such notice (the “Cure Period”), and (iii) the Executive terminates employment
within 60 days after the end of the Cure Period.


(c)           Effects of Termination.  If the Executive’s employment is
terminated during the term of this Agreement, the Company shall have no further
obligation to make any payments or provide any benefits to the Executive
hereunder after the date of termination except for (i) payments of Base Salary,
Bonus and expense reimbursement that had accrued, but had not yet been paid, and
any vested benefits the Executive may have under any employee benefit plans,
through the date of termination, (ii) payments for any accrued but unused
vacation time in accordance with Company policy and (iii) if the Executive’s
employment with the Company is terminated by the Company without Cause (other
than as a result of the death or Disability of the Executive, or as contemplated
by Section 8(d) below), or by the Executive for Good Reason (A) continuation for
a period of six (6) months (the “Severance Period”) of payments of Base Salary
at the rate in effect at the date of termination, and (B) a prorated portion of
his annual Bonus for the year in which the termination occurs for performance
through the date of the termination as determined in good faith by the Board,
payable beginning on the first payroll day following the termination date.
 
 
4076652
6

--------------------------------------------------------------------------------

 


(d)           Conditions and Limitations to Severance.   Notwithstanding the
foregoing, the Company’s obligations to make payments to the Executive under
Section 8(c)(iii) of this Agreement shall be subject to the following provisions
and conditions:
 
(i)  General Release of Claims.  The Company’s obligation to make payments under
Section 8(c)(iii) of this Agreement shall be contingent upon the Executive
executing a general release of claims in a customary and reasonable form.


(ii)  Consequences of Breach.  If the Executive breaches the Executive’s
obligations under Sections 5 or 6 of this Agreement, the Company may immediately
cease all payments payable to the Executive under Section 8(c)(iii) of this
Agreement.  The cessation of these payments shall be in addition to, and not as
an alternative to, any other remedies at law or in equity available to the
Company, including without limitation the right to seek specific performance or
an injunction.
 
(c)   Survival.  The provisions of Sections 5 through 20 of this Agreement shall
survive the term of this Agreement and the termination of the Executive’s
employment with the Company, and shall continue thereafter in full force and
effect in accordance with their terms.
 
9.             Enforceability.  This Agreement shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
hereof shall be prohibited or invalid under any such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating or nullifying the remainder of such provision or any other
provisions of this Agreement.  If any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, such provisions shall be
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by applicable law.
 
10.   Notices.  Any notice, demand or other communication given pursuant to this
Agreement shall be in writing and shall be personally delivered, sent by
nationally recognized overnight courier or express mail, or mailed by first
class certified or registered mail, postage prepaid, return receipt requested,
or otherwise actually delivered as follows: (a) if to the Executive: Glenn D.
Estrella, 1608 Sheridan Drive, Wall Township, NJ  07753, (b) if to the Company:
World Surveillance Group Inc., State Road 405, Building M6-306A, Room 1400,
Kennedy Space Center, FL 32815, or mailing address: Mail Code: SWC, Kennedy
Space Center, FL 32899, or (c) at such other address as may have been furnished
by such person in writing to the other parties.
 
 
4076652
7

--------------------------------------------------------------------------------

 
 
11.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida, without regard to its
conflict of law provisions. The Company and Executive hereby submit to the
jurisdiction of the courts of the State of Florida and of the United States
located in Brevard County of Florida and each agrees not to raise and waive any
objection to or defense based on the venue of any such court or forum non
conveniens.
 
12.   Section 409A.            This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations thereunder.  To the extent that any provision
in this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision shall be interpreted in a manner so that no payment due to
Executive shall be subject to an “additional tax” within the meaning of Section
409A(a)(1)(B) of the Code.  To the extent that any provision in the Agreement is
ambiguous as to its compliance with Section 409A of the Code, or to the extent
any provision in the Agreement must be modified to comply with Section 409A of
the Code, such provision shall be read, or shall be modified (with the mutual
consent of the parties), as the case may be, in such a manner so that no payment
due to Executive shall be subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code.
 
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment.  In no event may Executive, directly or
indirectly, designate the calendar year of any payment.  All reimbursements
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.
 
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement is due to a “separation from service” for purposes of the rules
under Treas. Reg. § 1.409A-3(i)(2) (payments to specified employees upon a
separation from service) and Executive is determined to be a “specified
employee” (as determined under Treas. Reg. § 1.409A-1(i)), such payment or
benefit shall, to the extent necessary to comply with the requirements of
Section 409A of the Code, be made or provided on the later of the date specified
by the foregoing provisions of this Agreement or the date that is six months
after the date of Executive’s separation from service (or, if earlier, the date
of Executive’s death).  Any installment payments that are delayed pursuant to
this Section 12 shall be accumulated and paid in a lump sum on the first day of
the seventh month following Executive’s separation from service, and the
remaining installment payments shall begin on such date in accordance with the
schedule provided in this Agreement.
 
13.   Amendments and Waivers.  This Agreement may be amended or modified only by
a written instrument signed by the Company and the Executive.  No waiver of this
Agreement or any provision hereof shall be binding upon the party against whom
enforcement of such waiver is sought unless it is made in writing and signed by
or on behalf of such party.  The waiver of a breach of any provision of this
Agreement shall not be construed as a waiver or a continuing waiver of the same
or any subsequent breach of any provision of this Agreement.  No delay or
omission in exercising any right under this Agreement shall operate as a waiver
of that or any other right.
 
 
4076652
8

--------------------------------------------------------------------------------

 
 
14.   Binding Effect.  This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns, except that the rights and obligations
of the Executive hereunder are personal and may not be assigned without the
Company’s prior written consent.  Without limiting the generality of the prior
sentence, it is understood that the Company’s successors and assigns shall have
the right to enforce Sections 5, 6 and 7 of this Agreement.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.  Any assignment of this Agreement by the
Company shall not constitute a termination of the Executive’s employment.  Each
affiliated company, subsidiary and parent company of the Company shall be an
intended third party beneficiary of Sections 5, 6 and 7 of this Agreement.
 
15.   Entire Agreement.  This Agreement constitutes the final and entire
agreement of the parties with respect to the matters covered hereby and replaces
and supersedes all other agreements and understandings, including the Prior
Agreement, relating hereto and to the Executive’s employment.
 
16.   Counterparts.  This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.   No Conflicting Agreements.  The Executive represents and warrants to the
Company that the Executive is not a party to or bound by any confidentiality,
noncompetition, nonsolicitation, employment, consulting or other agreement or
restriction which could conflict with, or be violated by, the performance of the
Executive’s duties to the Company or obligations under this Agreement.
 
18.   Review of Agreement.  The Executive acknowledges that the Executive (a)
has carefully read and understands all of the provisions of this Agreement and
has had the opportunity for this Agreement to be reviewed by counsel, (b) is
voluntarily entering into this Agreement and (c) has not relied upon any
representation or statement made by the Company (or its affiliates, equity
holders, agents, representatives, employees or attorneys) with regard to the
subject matter or effect of this Agreement.  The Executive further acknowledges
that the provisions in Sections 5, 6 and 7 of this Agreement are reasonable and
necessary to protect the goodwill, customer relationships, legitimate business
interests and Confidential Information of the Company and its affiliated
companies, and the Company would not have entered into this Agreement or the
restricted stock agreement without the benefit of such provisions.
 
 
4076652
9

--------------------------------------------------------------------------------

 
 
19.   Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
 
20.   No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises under any provision of this
Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.
 


 
[Remainder of Page Intentionally Left Blank.]
 
 
4076652
10

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered as a sealed instrument as of the
date first above written.
 
 
 

    WORLD SURVEILLANCE GROUP INC.               By:/s/ Wayne Jackson            
Name: Wayne Jackson      
      Title: Chairman of the Compensation
Committee of the Board of Directors
                                    Glenn D. Estrella       Glenn D. Estrella  
                               

 
 
 
[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------